Citation Nr: 0321676	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

By a March 2000 RO decision, the veteran's claim for an 
increased rating for a right knee disability was denied.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  By an April 2001 decision, the veteran's 
claim was denied.  He then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).   In June 2002, the 
Court vacated the Board's April 2001 decision and granted a 
joint motion for remand.  In September 2002, the Board issued 
a development request directing that certain evidentiary 
development be completed.  38 C.F.R. § 19.9.

It is noted that the veteran filed a motion that his case be 
advanced on the docket.  He has also requested that his case 
be remanded for further evidentiary development.  It is noted 
that the request for evidentiary development renders his 
motion for advancement on the docket moot.  The Board will 
proceed with evidentiary development prior to appellate 
review. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to his claim.  He has not been informed what 
is needed in order to prevail in his claim, and what is the 
best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

It is noted that the veteran's attorney has indicated that 
the veteran underwent a compensation and pension examination 
at the Pelican Medical Group.  On remand, efforts should be 
made to obtain this examination report. 

Finally, it is noted that the veteran underwent a December 
2002 VA examination pursuant to the Board's September 2002 
development directives.  It is noted, that the examination 
report was prepared by a nurse practitioner not a physician.  
As such, another examination should be ordered. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The RO should make efforts to 
obtain:  an October 2002 examination 
report, prepared by Dr. F.W., at 
Pelican Medical Group, 5830-B Hannum 
Avenue, Culver City, CA 90232. 

3.  Upon completion of the above 
action, the Agency of Original 
jurisdiction should review the claim 
along with any new evidence submitted 
since the last supplemental statement 
of the case.  If the claim remains 
denied, the case should be returned 
after compliance with requisite 
appellate procedures.  

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


